Citation Nr: 1116044	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment debt in the calculated amount of $18,285.40.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the VA Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the Veteran has on several occasions asked for an accurate accounting of the amounts paid to him since his incarceration, as some of his disability compensation has been recouped by VA for repayment of the debt in question.  Although this is not an issue on appeal, it is one which should be appropriately addressed by the RO.


FINDINGS OF FACT

1.  On June 10, 2004, the Veteran was incarcerated at Big Spring Federal Correctional Institution (FCI) with a sentence of ten years following his conviction for a felony, a fact of which he did not inform the VA.

2.  At the time of his incarceration, the Veteran was in receipt of, among other things, a total (100 percent) disability rating based on individual unemployability.

3.  In November 2004, the RO received notice that the Veteran had been incarcerated for commission of a felony, and his compensation award was subsequently retroactively reduced creating an overpayment in the amount of $18,285.40.

4.  The overpayment at issue was not created because of sole VA error.

5.  The Veteran sought a waiver of the overpayment in April 2006.  The waiver was denied in February 2007.

6.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

7.  The Veteran was at fault in the creation of this debt by failing to notify VA of his conviction for a felony. 

8.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran; recovery of this overpayment will not subject him to undue hardship.

9.  Denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits.

10.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSION OF LAW

Recovery of the debt in the amount of $18,285.40 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA are not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id. (The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).)

Nonetheless, the Veteran has been afforded opportunities to present evidence in support of his claim, has been furnished the reasons and bases for the denial of the claim by the RO, and he has been afforded opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the appellant in the development of this claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Hence, the claim is may properly be considered on the merits.

Background

The Veteran in this case requests a waiver of an overpayment in the calculated amount of $18,285.40 (representing the amount created based on a decision to reduce the Veteran's disability compensation from 100 percent to the 10 percent rate due to incarceration following conviction for a felony).  

The Board finds that the Veteran and his representative have not challenged the validity or amount of the indebtedness.  In fact, by a letter dated in December 2006, the Veteran said, "I do know that I am indebted to the VA for $18,285.40 which is still being waited on for a decision on a waiver."  As such, the Board does not have jurisdiction to review the issue of validity of the debt, and that question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.) 

Pursuant to applicable law and regulation, a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a) beginning on the 61st day of incarceration.  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  Where, however, a conviction is overturned on appeal, any compensation or dependency and indemnity compensation withheld under this section as a result of incarceration for such conviction shall be restored to the beneficiary.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2010).

The claims file does not reflect any indication that the appellant notified VA of his incarceration.

A VA and Bureau of Prisons Computer Match dated in November 2004 showed that the Veteran had been incarcerated at Big Spring Federal Correctional Institution (FCI) in Texas on June 10, 2004.  At the time of his incarceration, the Veteran was in receipt of a 100 percent evaluation based on individual unemployability.

In correspondence dated in December 2004, the RO informed the Big Spring FCI that it had received evidence that the Veteran was incarcerated at their facility.  The facility was further informed that the Veteran was in receipt of VA compensation benefits, and that the law, specifically, 38 C.F.R. § 3.665, required that the payment of VA compensation benefits be reduced effective the 61st day of incarceration following conviction for a felony.  Under the circumstances, it was requested that the Arizona Department of Corrections complete and return the enclosed VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in a Penal Institution).

In January 2005, the RO received a completed VA Form 21-4193 from Big Spring FCI indicating that the Veteran had been confined since June 10, 2004, for a period of ten years following his conviction for a felony, with a scheduled release date in May 2012.

By a letter to the Veteran and his representative dated in December 2004, the RO indicated that it had received evidence indicating that he was incarcerated. The Veteran was further informed that the law, specifically 38 U.S.C.A. § 5313, required that the payment of VA compensation benefits be reduced to 10 percent on the 61st day of incarceration.  This letter was sent to the Veteran's prior address of record and was returned as undeliverable.  A similar letter was sent to the Veteran's current address of record in January 2005, and a copy was also sent to his representative.  This letter advised the Veteran and his representative of his rights and remedies.

By a letter dated in February 2005, the Veteran's putative wife, T., said that she had received a VA letter to the Veteran regarding the planned reduction of the Veteran's benefits due to his incarceration.  She requested an apportionment of his benefits.

By an April 2005 letter to the Veteran (addressed to the same address as the RO's January 2005 letter), the Veteran was advised that his compensation benefits had been reduced based on his incarceration, effective August 10, 2004, resulting in an overpayment debt.  A copy of this letter was also sent to his representative.   He was advised of his appellate rights.  In a May 2005 letter to the Veteran, sent to the same address, VA's Debt Management Center informed him that he had an overpayment debt of $18,285.40, and his VA benefits would be withheld until the debt was recouped.  Records on file show that the Veteran's compensation payments were reduced to the 10 percent rate effective from April 29, 2005.

In a March 2006 statement, the Veteran said he was arrested and imprisoned in June 2003, released to a halfway house in July 2003, and a fugitive from September 2003 to October 2003.  He said that the prison did not allow him to correspond with anyone from October 2003 to July 2004.  He said he was sentenced to prison on June 10, 2004, and was moved to Big Spring in October 2004, but was not allowed to correspond with anyone until December 2004.  He stated that in early 2005, he received letters from his putative wife T., who told him she contacted VA about his compensation, and that she had been told he was still married to his first wife.  He said he and T. began gathering information to provide to VA, in order to obtain an apportionment of his VA compensation for her.  He requested a waiver of the overpayment.  He said he did not find out about the regulations regarding reduction of VA benefits after the 61st day of incarceration until another veteran told him about the VA benefits book in October 2005.

In an April 2006 special apportionment decision, the RO determined that T. was not the Veteran's wife, as he was not divorced prior to marrying T., and denied an apportionment for her. 

In April 2006, the Veteran's representative requested a waiver of the indebtedness in the amount of $18,285.40.  The representative contended that the Veteran did not receive copies of the RO's letters to him regarding the reduction in his compensation, and also enclosed photocopies of the representative's copy of each of the letters in question.  The representative enclosed the Veteran's March 2006 financial status report, showing that his only income was VA compensation in the amount of $108 per month, and $25 per month from his position as an educational tutor in the prison.  He said he had $2.01 in the bank, and could pay $2,285 per month toward his debt.  He reported that he was incarcerated and had no monthly expenses.

In a February 2007 decision on waiver of indebtedness, the RO's Committee on Waivers and Compromises listed the amount of the debt as $18,285.20, found that the Veteran was free from fraud, misrepresentation, or bad faith in the creation of the debt, and determined that the debt arose from the Veteran's incarceration.  The RO found that although the Veteran's financial status was very limited currently, a waiver of indebtedness was denied based on the Veteran's lack of entitlement to the benefits he received.

In August 2007, the Veteran notified VA that he had married B. in July 2007, and requested an apportionment of his VA compensation on her behalf.  This apportionment was granted in January 2008, effective from August 1, 2007.

In a July 2008 substantive appeal, the Veteran contended that that VA did not send the December 2004 and January 2005 debt notifications to him at his prison address, and that VA had the authority to reduce his compensation in August 2004, but did not do so until May 2006.  He also asserted that once his VA compensation was direct-deposited into his bank account, he was free to do with it as he saw fit.  He said he had not made an agreement with VA as to the manner in which his overpayment debt would be collected.  Finally, he asserted that the January 2005 VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in a Penal Institution) was forged as he did not sign it.

In August 2008, the Veteran's representative contended that a waiver of indebtedness should be granted because VA's letters to the Veteran regarding the reduction were not sent to him at the address where he was living (i.e., in prison), and because the VA continued to pay compensation benefits to the Veteran from August 2004 to April 2005, which caused the indebtedness.

Analysis

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2010).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Initially, the Board must consider whether there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c). As noted above, the Committee did not find these factors to be present in this case, and the Board similarly finds that waiver should not be precluded solely on the basis of such factors.  That is, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  He has made seemingly credible statements that he had no knowledge of the governing regulations regarding reduction of benefits in the case of a veteran convicted of a felony.  Further, there is no indication the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b) (2010).

The Board must next address the equitable considerations in this case.  Regarding the first element of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor, the Board finds that the Veteran does bear a large degree of fault in the creation of the debt because he failed to notify VA of his incarceration.  VA first learned of his incarceration five months later, in November 2004, by way of a VA and Bureau of Prisons Computer Match.  

VA bears only a minimal degree of fault in the creation of the debt, as it took action towards ceasing full payment of benefits in December 2004 and January 2005, when it notified the Veteran and his representative of this planned reduction in benefits effective on the 61st day following his conviction, and his compensation was reduced to the 10 percent rate effective April 29, 2005.  In May 2005, VA's Debt Management Center notified him that recoupment of the overpayment was planned.  Despite the arguments by the Veteran and his representative that he was not properly notified of the planned reduction as the letters were not mailed to him in prison, the Board finds that the evidence clearly demonstrates that the Veteran had actual notice of the contents of these letters, as shown by the February 2005 letter by T., the Veteran's then putative wife, and the March 2006 statement by the Veteran, reflecting that the two of them discussed VA's notice of reduction of compensation benefits in early 2005, and were planning to obtain an apportionment to T. for the remainder of his VA compensation.  Moreover, copies of all of the letters were sent to the Veteran's representative upon issuance.

The evidence of record does not show that collection of the debt would be an undue hardship on the Veteran, particularly since his wife has been receiving the remaining 90 percent of his 100 percent compensation as an apportionment since August 2007.  The collection of the debt would represent a hardship as the Veteran would have a lesser amount of disposable income; however, the Veteran remained unmarried and incarcerated throughout the period of overpayment, and his living expenses were paid by the prison.  

Collection of the debt would not defeat the purpose of the benefit and a failure to collect the debt would unjustly enrich the Veteran.  Congress determined that incarcerated felons should not receive disability compensation in excess of 10 percent while they are in that status.  The policy decision made by Congress answers the question of whether collection of this debt would defeat the purpose of the disability compensation.  It would not.  Although the Veteran may have been unaware of the law regarding incarcerated felons, this does not alter the result as dictated by the law.  

Moreover, the Veteran would be unjustly enriched by not being required to repay the debt.  He received compensation payments from August 10, 2004, to April 1, 2005, that he was not entitled to receive under the law.  Finally, there is no evidence of record to show that the Veteran changed positions to his detriment in reliance on his VA disability compensation.  He has not provided evidence that he relinquished a valuable right or incurred a legal obligation due to reliance on VA benefits, such as forgoing a new job.  The Veteran has been incarcerated since June 2004.  He has not alleged any change in position based on his VA disability compensation and there is no evidence of record to reflect any such change.

The Board has considered all of the evidence of record.  The Board finds that it would not be against equity and good conscience to require the Veteran to repay the overpayment debt.  The Veteran's request for a waiver of his debt is denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the Board finds the preponderance of the evidence is against the claim for entitlement to waiver of the assessed overpayment.


ORDER

Waiver of recovery of the debt in the amount of $18,285.40 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


